Citation Nr: 1519538	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was remanded by the Board in January 2014 and October 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to vocational rehabilitation benefits has been raised by the record in August 2011 and September 2011 statements from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also January 2015 Appeals Management Center memorandum; October 2014 Board remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon VA examination in August 2011, the VA examiner opined that it was less likely than not that the Veteran's low back pain was due to his service-connected knee disabilities or the Veteran's active service, because it was more likely than not that the Veteran's back pain was a separate condition.  In a February 2012 addendum opinion, the VA examiner opined that the Veteran's lumbar spine disability is not related to, caused by, or aggravated by the Veteran's service-connected knee disabilities because his degenerative disc disease is a developmental process and does not have a causal relationship or aggravation relationship with patellofemoral syndrome of either knee.  

The Board notes that the VA examiner did not address the Veteran's contentions that his service-connected knee disabilities cause or aggravate his back disability because he did not have problems with his back until after his service-connected knees became worse, that he has mechanical issues which affect his gait, body mechanics and posture, and that the Veteran feels his "walking funny" has led to the slow deterioration of his lower back.  See February 2012 VA Form 9; November 2011 notice of disagreement.  The Veteran's VA treatment records indicate that an abnormal gait has been noted upon examination.  See, e.g., March 2012 VA examination report; August 2011 VA examination report; September 1999 VA examination report.  The VA examiner also did not address the other back diagnoses of record, to include sciatica and degenerative joint disease.  See September 2011 VA internal medicine note (DJD); March 2011 VA medicine clinic staff note (DJD); July 2010 VA internal medicine note (sciatica).  On remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his current back disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all back diagnoses that are currently manifested, or that have been manifested at any time since August 2011.

The examiner should address any diagnoses of record, to include sciatica, degenerative disc disease, and degenerative joint disease.

b) For each back diagnosis that is currently manifested or which has been manifested at any time since August 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the back disability was either incurred in, or is otherwise related to, the Veteran's active military service.

c) For each back diagnosis that is currently manifested or which has been manifested at any time since August 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the back disability was caused by the Veteran's service-connected right and/or left knee disabilities.

The examiner should specifically address the Veteran's contentions that he did not have problems with his back until after his service-connected knees became worse, that he has mechanical issues which affect his gait, body mechanics and posture, and that the Veteran feels his "walking funny" has led to the slow deterioration of his lower back.  See February 2012 VA Form 9; November 2011 notice of disagreement.  

The examiner should also address the notations in the Veteran's records of an abnormal gait upon examination.  See, e.g., March 2012 VA examination report; August 2011 VA examination report; September 1999 VA examination report.

d) For each back diagnosis that is currently manifested or which has been manifested at any time since August 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the back disability is aggravated by the Veteran's service-connected right and/or left knee disabilities.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

3. After the above development has been completed, adjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


